Opinion filed December 1,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00194-CV
                                                    __________
 
                                  MARVIN
RAY HAILE, Appellant
 
                                                          
V.
 
                          
VERGIE LEE FELTON ET AL., Appellees
 

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 47,781-A
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellant, Marvin Ray Haile, filed a notice of appeal on July 25, 2011.  However, a
clerk’s record has not been filed, and no filing fee has been paid.  We dismiss
the appeal for want of prosecution.
            Upon
receipt of appellant’s notice of appeal, the clerk of this court notified him
in a letter dated July 25, 2011, that a filing fee of $175 was due.  This
letter further advised appellant that the appeal was subject to dismissal if
the filing fee was not paid within fifteen days.  Appellant responded to the
clerk’s initial letter by filing a “Motion to File as ‘In Formia Pauperis’”
[sic] on August 4, 2011.  The court overruled this motion and notified
appellant in a letter dated August 18, 2011.  This letter further advised
appellant to immediately forward the $175 filing fee.  Appellant did not do so.
            On
September 16, 2011, the clerk notified appellant by letter that the clerk of
the trial court had notified this court that appellant had not made
arrangements to pay for the clerk’s record.  The clerk of this court requested
that appellant forward proof by October 6, 2011, that he made arrangements to
pay for the clerk’s record. The clerk’s letter of September 16, 2011, also
informed appellant that the failure to provide the requested proof by the date
indicated could result in the dismissal of this appeal.  Additionally, the
clerk wrote an additional letter to appellant on September 16, 2011, informing
him that the failure to pay the required filing fee by October 6, 2011, could
result in the dismissal of this appeal.  There has been no response to the
clerk’s letters of September 16, 2011, other than various motions forwarded by
appellant that have not been filed because appellant has not paid the $175
filing fee for this appeal or the $10 filing fee for each motion.  
The
failure to file the clerk’s record and pay the required filing fee appears to
be due to appellant’s acts and omissions. Therefore, pursuant to Tex. R. App. P. 37.3(b) and 42.3(b),
the appeal is dismissed for want of prosecution.
 
                                                                                                PER
CURIAM
 
December 1, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.